


Exhibit 10.24

 

FORM OF LTIP UNIT VESTING AGREEMENT

 

UNDER THE NORTHSTAR REALTY FINANCE CORP.

2004 OMNIBUS STOCK INCENTIVE PLAN

 

Name of Grantee:  [              ]

No. of LTIP Units:  [              ]

Grant Date:  [              ]

Final Acceptance Date:  [              ]

 

Pursuant to the NorthStar Realty Finance Corp. 2004 Omnibus Stock Incentive Plan
(the “Plan”) as amended through the date hereof and the Amended and Restated
Agreement of Limited Partnership of NorthStar Realty Finance Limited
Partnership, as amended through the date hereof (the “Partnership Agreement”),
of NorthStar Realty Finance Limited Partnership, a Delaware limited partnership
(the “Partnership”), NorthStar Realty Finance Corp., a Maryland corporation and
the general partner of the Partnership (the “Company”) hereby grants to the
Grantee named above an Other Award (an “Award”) in the form of, and by causing
the Partnership to issue to the Grantee named above, LTIP Units (as defined in
the Partnership Agreement) having the rights, voting powers, restrictions,
limitations as to distributions, qualifications and terms and conditions of
redemption and conversion set forth herein and in the Partnership Agreement.  If
this LTIP Unit Vesting Agreement (this “Agreement”) is accepted prior to the
Final Acceptance Date, the Grantee shall receive the number of LTIP Units
specified above as of the Grant Date, subject to the restrictions and conditions
set forth herein, in the Plan and in the Partnership Agreement.

 

1.                                       Acceptance of Agreement.  The Grantee
shall have no rights with respect to this Agreement unless it has accepted this
Agreement prior to the close of business on the Final Acceptance Date specified
above by (i) signing and delivering to the Partnership a copy of this Agreement
and (ii) unless the Grantee is already a Limited Partner (as defined in the
Partnership Agreement), signing, as a Limited Partner, and delivering to the
Partnership a counterpart signature page to the Partnership Agreement (attached
hereto as Annex A).  As of [              ], if this Agreement is accepted by
the Grantee prior to the Final Acceptance Date, the Partnership Agreement shall
be amended to reflect the issuance to the Grantee of the LTIP Units so
accepted.  Thereupon, the Grantee shall have all the rights of a Limited Partner
of the Partnership with respect to the number of LTIP Units then issued to the
Grantee, as set forth in the Partnership Agreement, subject, however, to the
restrictions and conditions specified in Section 2 below.

 

2.                                       Restrictions and Conditions.

 

(a)                                  The records of the Partnership evidencing
the LTIP Units granted herein shall bear an appropriate legend, as determined by
the Partnership in its sole discretion, to the

 

--------------------------------------------------------------------------------


 

effect that such LTIP Units are subject to restrictions as set forth herein, in
the Plan and in the Partnership Agreement.

 

(b)                                 LTIP Units granted herein may not be sold,
assigned, transferred, pledged or otherwise encumbered or disposed of by the
Grantee prior to vesting.

 

(c)                                  Subject to an employment agreement or
employment letter, if any, between the Company and the Grantee, as the same may
be amended, in the event of the Grantee’s termination of employment with,
cessation of consulting relationship with or cessation of service to the Company
and its Subsidiaries (as defined in the Plan) for any reason, the LTIP Units
that have not vested at that time will be forfeited to the Partnership without
payment of any consideration by the Partnership, and neither the Grantee nor any
of his successors, heirs, assigns, or personal representatives will thereafter
have any further rights or interests in such LTIP Units.  In the event Grantee
becomes a consultant, advisor or Non-Employee Director (as such term is defined
in the Plan), such change in status shall not be deemed a termination of
employment or service with the Company at the time of such change in status.

 

3.                                       Vesting of LTIP Units.  The
restrictions and conditions in Paragraph 2 of this Agreement shall lapse and the
LTIP Units granted herein shall vest as to 1/12th of the LTIP Units granted
herein on the 29th day of each January, April, July and October beginning
[              ].

 

4.                                       Acceleration of Vesting in Special
Circumstances.  If a Change of Control (as defined in the Plan) occurs, any
restrictions and conditions on all LTIP Units subject to this Agreement shall be
deemed waived by the Company and all LTIP Units granted hereby that have not
previously been forfeited shall automatically become fully vested.  In addition,
all or a portion of the awards made hereunder shall be vested on an accelerated
basis to the extent there are any additional provisions or circumstances that
provide for accelerated vesting of all or a portion of the awards made hereunder
in an employment agreement, if any, between the Company and Grantee, as the same
may be amended.

 

5.                                       Distributions.  Distributions on the
LTIP Units shall be paid currently to the Grantee in accordance with the terms
of the Partnership Agreement.

 

6.                                       Incorporation of Plan.  Notwithstanding
anything herein to the contrary, this Agreement shall be subject to and governed
by all the terms and conditions of the Plan.  Capitalized terms used but not
defined in this Agreement shall have the meanings specified in the Plan, unless
the context requires otherwise.

 

7.                                       Covenants, Representation and
Warranties.  The Grantee hereby makes the covenants, representations and
warranties and set forth on Annex B attached hereto as of the date of acceptance
of this Agreement and the date of each automatic grant of additional LTIP Units
under this Agreement after such date.  All of such covenants, warranties and
representations shall survive the execution and delivery of this Agreement by
the Grantee.  The Grantee shall immediately notify the Partnership upon
discovering that any of the representations or warranties set forth on Annex B
were false when made or have, as a result of changes in circumstances, become
false.

 

2

--------------------------------------------------------------------------------


 

8.                                       Transferability.  This Agreement is
personal to the Grantee, is non-assignable and is not transferable in any
manner, by operation of law or otherwise.

 

9.                                       Amendment.  The Grantee acknowledges
that the Plan may be amended or discontinued in accordance with Section 12
thereof and that this Agreement may be amended or canceled by the Administrator
of the Plan, on behalf of the Partnership, for the purpose of satisfying changes
in law or for any other lawful purpose, provided that no such action shall
impair the Grantee’s rights under this Agreement without the Grantee’s written
consent.

 

10.                                 No Obligation to Continue Employment. 
Neither the Company, the Partnership nor any subsidiary of any of them is
obligated by or as a result of the Plan or this Agreement to continue to have
the Grantee provide services to it or to continue the Grantee in employment and
neither the Plan nor this Agreement shall interfere in any way with the right of
the Company, the Partnership or any subsidiary of any of them to terminate its
relationship with the Grantee or the employment of the Grantee at any time.

 

11.                                 Employment Agreement.  Notwithstanding
anything to the contrary contained in this Agreement or the Annexes hereto, all
of the terms of this Agreement and the Annexes hereto are subject in all
respects to any employment or similar agreement in existence from time to time,
if any, between the Grantee and the Company.

 

12.                                 Notices.  Notices hereunder shall be mailed
or delivered to the Partnership at its principal place of business and shall be
mailed or delivered to the Grantee at the address on file with the Partnership
or, in either case, at such other address as one party may subsequently furnish
to the other party in writing.

 

13.                                 Governing Law.  This Agreement shall be
governed by, and construed in accordance with, the laws of the State of New
York, applied without regard to conflict of law principles.  The parties hereto
agree that any action or proceeding arising directly, indirectly or otherwise in
connection with, out of, related to or from this Agreement, any breach hereof or
any action covered hereby, shall be resolved within the State of New York and
the parties hereto consent and submit to the jurisdiction of the federal and
state courts located within the City of New York, New York.  The parties hereto
further agree that any such action or proceeding brought by either party to
enforce any right, assert any claim, obtain any relief whatsoever in connection
with this Agreement shall be brought by such party exclusively in federal or
state courts located within the State of New York.

 

[End of Text]

 

3

--------------------------------------------------------------------------------


 

 

NORTHSTAR REALTY FINANCE CORP.

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

NORTHSTAR REALTY FINANCE LIMITED PARTNERSHIP

 

 

 

 

 

 

 

By:

NorthStar Realty Finance Corp., its general partner

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the Grantee.

 

 

Dated: [             ]

 

 

[            ]

 

--------------------------------------------------------------------------------


 

ANNEX A

 

FORM OF LIMITED PARTNER SIGNATURE PAGE

 

The Grantee, desiring to become one of the within named Limited Partners of
NorthStar Realty Finance Limited Partnership, hereby becomes a party to the
Amended and Restated Agreement of Limited Partnership of NorthStar Realty
Finance Limited Partnership, as amended through the date hereof (the
“Partnership Agreement”).  The Grantee agrees that this signature page may be
attached to any counterpart of the Partnership Agreement.

 

 

Signature Line for Limited Partner:

 

 

 

 

 

Name:

 

Date:

 

 

 

Address of Limited Partner:

 

 

 

[               ]

 

5

--------------------------------------------------------------------------------


 

ANNEX B

 

GRANTEE’S COVENANTS, REPRESENTATIONS AND WARRANTIES

 

The Grantee hereby represents, warrants and covenants as follows:

 

(a)                                  The Grantee has received and had an
opportunity to review the following documents (the “Background Documents”):

 

(i)                                     The Company’s latest Annual Report to
Stockholders that has been provided to stockholders after the Company’s initial
public offering, if available;

 

(ii)                                  The Company’s Proxy Statement for its most
recent Annual Meeting of Stockholders following the Company’s initial public
offering, if available;

 

(iii)                               The Company’s Report on Form 10-K for the
fiscal year most recently ended following the Company’s initial public offering,
if available;

 

(iv)                              The Company’s Form 10-Q for the most recently
ended quarter if one has been filed by the Company with the Securities and
Exchange Commission since the filing of the Form 10-K described in clause (iii)
above;

 

(v)                                 Each of the Company’s Current Report(s) on
Form 8-K, if any, filed since the later of the end of the fiscal year most
recently ended for which a Form 10-K has been filed by the Company;

 

(vi)                              The Partnership Agreement;

 

(vii)                           The Plan; and

 

(viii)                        The Company’s Certificate of Incorporation, as
amended.

 

The Grantee also acknowledges that any delivery of the Background Documents and
other information relating to the Company and the Partnership prior to the
determination by the Partnership of the suitability of the Grantee as a holder
of LTIP Units shall not constitute an offer of LTIP Units until such
determination of suitability shall be made.

 

(b)                                 The Grantee hereby represents and warrants
that

 

(i)                                     The Grantee either (A) is an “accredited
investor” as defined in Rule 501(a) under the Securities Act of 1933, as amended
(the “Securities Act”), or (B) by reason of the business and financial
experience of the Grantee, together with the business and financial experience
of those persons, if any, retained by the Grantee to represent or advise him,
her or it with respect to the grant to him, her or it of LTIP Units, the
potential conversion of LTIP Units into common units of the Partnership (“Common
Units”) and the potential redemption of such Common Units for shares of common
stock (“REIT Shares”), has such knowledge, sophistication

 

6

--------------------------------------------------------------------------------


 

and experience in financial and business matters and in making investment
decisions of this type that the Grantee (I) is capable of evaluating the merits
and risks of an investment in the Partnership and potential investment in the
Company and of making an informed investment decision, (II) is capable of
protecting his, her or its own interest or has engaged representatives or
advisors to assist him, her or it in protecting his, her or its interests, and
(III) is capable of bearing the economic risk of such investment.

 

(ii)                                  The Grantee understands that (A) the
Grantee is responsible for consulting his, her or its own tax advisors with
respect to the application of the U.S. federal income tax laws, and the tax laws
of any state, local or other taxing jurisdiction to which the Grantee is or by
reason of the award of LTIP Units may become subject, to his, her or its
particular situation; (B) the Grantee has not received or relied upon business
or tax advice from the Company, the Partnership or any of their respective
employees, agents, consultants or advisors, in their capacity as such; (C) the
Grantee provides services to the Partnership on a regular basis and in such
capacity has access to such information, and has such experience of and
involvement in the business and operations of the Partnership, as the Grantee
believes to be necessary and appropriate to make an informed decision to accept
this Award of LTIP Units; and (D) an investment in the Partnership and/or the
Company involves substantial risks.  The Grantee has been given the opportunity
to make a thorough investigation of  matters relevant to the LTIP Units and has
been furnished with, and has reviewed and understands, materials relating to the
Partnership and the Company and their respective activities (including, but not
limited to, the Background Documents).  The Grantee has been afforded the
opportunity to obtain any additional information (including any exhibits to the
Background Documents) deemed necessary by the Grantee to verify the accuracy of
information conveyed to the Grantee.  The Grantee confirms that all documents,
records, and books pertaining to his, her or its receipt of LTIP Units which
were requested by the Grantee have been made available or delivered to the
Grantee.  The Grantee has had an opportunity to ask questions of and receive
answers from the Partnership and the Company, or from a person or persons acting
on their behalf, concerning the terms and conditions of the LTIP Units. The
Grantee has relied upon, and is making its decision solely upon, the Background
Documents and other written information provided to the Grantee by the
Partnership or the Company.  The Grantee did not receive any tax, legal or
financial advice from the Partnership or the Company and, to the extent it
deemed necessary, has consulted with its own advisors in connection with its
evaluation of the Background Documents and this Agreement and the Grantee’s
receipt of LTIP Units.

 

(iii)                               The LTIP Units to be issued, the Common
Units issuable upon conversion of the LTIP Units and any REIT Shares issued in
connection with the redemption of any such Common Units will be acquired for the
account of the Grantee for investment only and not with a current view to, or
with any intention of, a distribution or resale thereof, in whole or in part, or
the grant of any participation therein, without prejudice, however, to the
Grantee’s right (subject to the terms of the LTIP Units, the Plan and this
Agreement) at all times to sell or otherwise dispose of all or any part of his
or her LTIP Units, Common Units or REIT Shares in compliance with the Securities
Act, and applicable state securities laws, and subject, nevertheless, to the
disposition of his or her assets being at all times within his or her control.

 

(iv)                              The Grantee acknowledges that (A) neither the
LTIP Units to be issued, nor the Common Units issuable upon conversion of the
LTIP Units, have been registered under the

 

7

--------------------------------------------------------------------------------


 

Securities Act or state securities laws by reason of a specific exemption or
exemptions from registration under the Securities Act and applicable state
securities laws and, if such LTIP Units or Common Units are represented by
certificates, such certificates will bear a legend to such effect, (B) the
reliance by the Partnership and the Company on such exemptions is predicated in
part on the accuracy and completeness of the representations and warranties of
the Grantee contained herein, (C) such LTIP Units, or Common Units, therefore,
cannot be resold unless registered under the Securities Act and applicable state
securities laws, or unless an exemption from registration is available, (D)
there is no public market for such LTIP Units and Common Units and (E) neither
the Partnership nor the Company has any obligation or intention to register such
LTIP Units or the Common Units issuable upon conversion of the LTIP Units under
the Securities Act or any state securities laws or to take any action that would
make available any exemption from the registration requirements of such laws,
except, that, upon the redemption of the Common Units for REIT Shares, the
Company currently intends to issue such REIT Shares under the Plan and pursuant
to a Registration Statement on Form S-8 under the Securities Act, to the extent
that (I) the Grantee is eligible to receive such REIT Shares under the Plan at
the time of such issuance, (II) the Company has filed a Form S-8 Registration
Statement with the Securities and Exchange Commission registering the issuance
of such REIT Shares and (III) such Form S-8 is effective at the time of the
issuance of such REIT Shares.  The Grantee hereby acknowledges that because of
the restrictions on transfer or assignment of such LTIP Units acquired hereby
and the Common Units issuable upon conversion of the LTIP Units which are set
forth in the Partnership Agreement or this Agreement, the Grantee may have to
bear the economic risk of his, her or its ownership of the LTIP Units acquired
hereby and the Common Units issuable upon conversion of the LTIP Units for an
indefinite period of time.

 

(v)                                 The Grantee has determined that the LTIP
Units are a suitable investment for the Grantee.

 

(vi)                              No representations or warranties have been
made to the Grantee by the Partnership or the Company, or any officer, director,
shareholder, agent, or affiliate of any of them, and the Grantee has received no
information relating to an investment in the Partnership or the LTIP Units
except the information specified in Paragraph (b) above.

 

(c)                                  So long as the Grantee holds any LTIP
Units, the Grantee shall disclose to the Partnership in writing such information
as may be reasonably requested with respect to ownership of LTIP Units as the
Partnership may deem reasonably necessary to ascertain and to establish
compliance with provisions of the Internal Revenue Code of 1986, as amended (the
“Code”), applicable to the Partnership or to comply with requirements of any
other appropriate taxing authority.

 

(d)                                 The Grantee hereby agrees to make an
election under Section 83(b) of the Code with respect to the LTIP Units awarded
hereunder, and has delivered with this Agreement a completed, executed copy of
the election form attached hereto as Annex C.  The Grantee agrees to file the
election (or to permit the Partnership to file such election on the Grantee’s
behalf) within thirty (30) days after the award of the LTIP Units hereunder with
the IRS Service Center at which such Grantee files his or her personal income
tax returns, and to file a copy of such election with the Grantee’s U.S. federal
income tax return for the taxable year in which the LTIP Units are awarded to
the Grantee.

 

8

--------------------------------------------------------------------------------


 

(e)                                  The address set forth on the signature page
of this Agreement is the address of the Grantee’s principal residence, and the
Grantee has no present intention of becoming a resident of any country, state or
jurisdiction other than the country and state in which such residence is sited.

 

(f)                                    The representations of the Grantee as set
forth above are true and complete to the best of the information and belief of
the Grantee, and the Partnership shall be notified promptly of any changes in
the foregoing representations.

 

9

--------------------------------------------------------------------------------


 

ANNEX C

 

ELECTION TO INCLUDE IN GROSS INCOME IN YEAR OF

TRANSFER OF PROPERTY PURSUANT TO SECTION 83(B)

OF THE INTERNAL REVENUE CODE

 

The undersigned hereby makes an election pursuant to Section 83(b) of the
Internal Revenue Code with respect to the property described below and supplies
the following information in accordance with the regulations promulgated
thereunder:

 

1.                                       The name, address and taxpayer
identification number of the undersigned are:

 

Name:  [              ] (the “Taxpayer”)

 

Address: [              ]

 

Social Security No./Taxpayer Identification No.: [              ]

 

2.                                       Description of property with respect to
which the election is being made:

 

The election is being made with respect to [              ] LTIP Units in
NorthStar Realty Finance Limited Partnership (the “Partnership”).

 

3.                                       The date on which the LTIP Units were
transferred is [              ].  The taxable year to which this election
relates is calendar year [              ].

 

4.                                       Nature of restrictions to which the
LTIP Units are subject:

 

(a)                                  Until the LTIP Units vest, the Taxpayer may
not transfer in any manner any portion of the LTIP Units without the consent of
the Partnership.

 

(b)                                 The Taxpayer’s LTIP Units vest in accordance
with the vesting provisions described in the Schedule attached hereto.  Unvested
LTIP Units are forfeited in accordance with the vesting provisions described in
the Schedule attached hereto.

 

5.                                       The fair market value at time of
transfer (determined without regard to any restrictions other than restrictions
which by their terms will never lapse) of the LTIP Units with respect to which
this election is being made was $0 per LTIP Unit.

 

6.                                       The amount paid by the Taxpayer for the
LTIP Units was $0 per LTIP Unit.

 

10

--------------------------------------------------------------------------------


 

7.                                       A copy of this statement has been
furnished to the Partnership and to its general partner, NorthStar Realty
Finance Corp.

 

Dated:  [              ]

 

 

 

 

 

 

[              ]

 

11

--------------------------------------------------------------------------------


 

Schedule to Section 83(b) Election -Vesting Provisions of LTIP Units

 

LTIP Units are subject to time-based vesting with 1/12th vesting on the 29th day
of each January, April, July and October beginning [              ], subject to
acceleration under certain circumstances.  Subject to an employment agreement or
employment letter, unvested LTIP Units are subject to forfeiture in the event of
the termination of the Taxpayer’s employment with NorthStar Realty Finance Corp.
and its subsidiaries.

 

12

--------------------------------------------------------------------------------
